Citation Nr: 0804138	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  03-24 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for heart disease as 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for diabetic 
retinopathy.  

4.  Entitlement to service connection for diabetic 
nephropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The veteran had active military service from March 1968 to 
February 1970.  

These matters initially came to the Board of Veterans' 
Appeals (Board) following an April 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In February 2005, the veteran withdrew 
his request for a Board hearing.  In January 2006, the Board 
remanded the veteran's claims for additional development.  
Following further development of the record, the Appeals 
Management Center (AMC) continued the denial of the veteran's 
claims and returned these matters to the Board.  

The Board notes that in his June 2001 application for 
benefits (VA Form 21-526), the veteran reported that he was 
receiving Social Security Administration (SSA) disability 
benefits.  In a report of October 2004 VA peripheral nerves 
examination, the examiner noted the veteran's reported 
history of receiving SSA disability benefits since the year 
2000 for his back.  

The Board finds in this case that even though the veteran 
reportedly has been awarded SSA disability benefits for a 
back disability, the record on which the veteran's SSA 
disability award was based may contain additional relevant 
evidence with respect to his claims on appeal.  The Board 
notes that once VA is put on notice that a claimant is in 
receipt of disability benefits from SSA, VA has a duty to 
obtain the records associated with that decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Although the Board made 
the mistake of overlooking this matter when the case was 
previously before it, the records associated with the 
veteran's disability award should nevertheless be obtained 
and associated with the claims file.  All procedures set 
forth pertaining to requests for records from Federal 
facilities must be followed.  

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  However, 
identification of the specific action requested on remand 
does not relieve the RO/Appeals Management Center of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO/Appeals Management Center should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to readjudicating the 
claims on appeal.  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Any records pertaining to the 
veteran's reported award of disability 
benefits from the SSA, to include the 
decision itself and the medical records 
relied upon in reaching the decision, 
should be obtained.  All records and/or 
responses received should be associated 
with the claims file.  All procedures set 
forth in 38 C.F.R. § 3.159(c)(2) (2007) 
pertaining to requests for records from 
Federal facilities must be followed.  
Likewise, all notice procedures as set 
forth in 38 C.F.R. § 3.159(e)(1) (2007), 
for identified records that are not 
obtained must be followed.  

2.  The claims on appeal should be re-
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

